November 20, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       GIJOY TECHNOLOGY, INC. AND GILBERT CRUZ, Appellants

NO. 14-14-00597-CV                          V.

JAMES WASHINGTON & PRENTICE AND HELEN SLAUGHTER, Appellees
              ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on May 1, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Gijoy Technology, Inc. and Gilbert Cruz.


      We further order this decision certified below for observance.